DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior arts of Forutanpour and Park disclose the claim prior to the amendments. However, none of the prior art of record, alone or in combination disclose:
detecting one or more cues selected from a group comprising one or more audio cues and one or more visual cues of the two or more speaking persons of interest; 
identifying the two or more speaking persons of interest out of a crowd of three or more people based on the detected one or more cues and a model; and 
emphasizing the two or more speaking persons of interest using an augmented reality device based on a priority, wherein one of the two or more speaking persons of interest is emphasized greater than the one or more other speaking persons of interest.
Claims 2-7 are allowed for depending from claim 1.
Claim 8 is allowed similar to claim 1, for reciting similar subject matter as claim 1.
Claims 9-14 are allowed for depending from claim 8.
Claim 15 is allowed similar to claim 1, for reciting similar subject matter as claim 1.
Claims 16-20 are allowed for depending from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313.  The examiner can normally be reached on 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JITESH PATEL/Primary Examiner, Art Unit 2616